Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN203910383).
Regarding claim 1, Liu teaches a rotary switch comprising: a substrate 3; a plurality of electrical contacts (2, 4) supported by the substrate; 5a resistor network comprising a plurality of resistors (R1-R4) in electrical communication with the plurality of electrical contacts; and a commutator 6 configured to move relative to the substrate along the plurality of electrical contacts, wherein the commutator is configured to electrically connect a pair of adjacent electrical contacts so as to modify an output voltage of the rotary switch corresponding 10to a position of the rotary switch (when the commutator 6 is rotated, the finger 1 connects two adjacent contacts 2, 4, see Figs. 1-3 and paragraph 23 of the enclosed translation).  
Regarding claims 2 and 12, Liu teaches the rotary switch wherein each resistor (R1-R4) of the resistor network is positioned so as to electrically connect a respective pair of adjacent electrical contacts (Fig. 3).  
Regarding claims 3 and 13 , Liu teaches the rotary switch wherein each resistor in the resistor network comprises a resistance value that is different from resistance values of other resistors in the resistor network (see paragraph 23 of the enclosed translation).  
Regarding claims 4 and 14, Liu teaches the rotary switch wherein the plurality of resistors are connected 20in series between an input connection and an output connection (Fig. 3 and paragraph 23 of the enclosed translation).  
Regarding claims 5 and 15, Liu teaches the rotary switch wherein the commutator is configured to electrically connect the pair of adjacent electrical contacts (2, 4) such that a resistor positioned in electrical communication between the pair of adjacent electrical contacts is bypassed Fig. 3 and paragraph 23 of the enclosed translation).  
Regarding claims 8 and 18 , Liu teaches the rotary switch wherein the substrate is formed as a disk (Fig. 1).  
Regarding claims 9 and 19, Liu teaches the rotary switch wherein the plurality of electrical contacts (2-4) are spositioned along a peripheral edge of the disk 3(Fig. 1).  
Regarding claims 10 and 20 , Liu teaches the rotary switch wherein the substrate further defines an opening positioned at the center of the disk (Fig. 1).  
Regarding claim 11, Liu teaches a10 method of manufacturing a rotary switch, the method comprising: providing a substrate 3; supporting a plurality of electrical contacts (2, 4) on the substrate; providing a resistor network comprising a plurality of resistors (R1-R4) in electrical communication with the plurality of electrical contacts; and isproviding a commutator 6 configured to move relative to the substrate along the plurality of electrical contacts, wherein the commutator is configured to electrically connect a pair of adjacent electrical contacts so as to modify an output voltage of the rotary switch corresponding to a position of the rotary switch (when the commutator 6 is rotated, the finger 1 connects two adjacent contacts 2, 4, see Figs. 1-3 and paragraph 23 of the enclosed translation).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shurzer (DE102016218493).
Regarding claim 6, Liu does not teach the microcontroller operably coupled to the resistor network configured to determine the position of the rotary switch based on the output voltage.  However, Shurzer teaches a similar switch device that comprises a microcontroller 13 which is configured to determine the position of the rotary switch based on the output voltage (see page 4, paragraph 5 of the enclosed translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shurzer in the switch device of Liu to determine the position of the switch.
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and  17, the prior art fails to teach or show, alone or in combination, the claimed switch wherein the plurality of electrical contacts further comprise a first set of electrical contacts and a second set of electrical contacts, wherein the commutator is configured to electrically connect pairs of adjacent electrical contacts of the first set, and a second commutator is configured to electrically connect pairs of adjacent electrical contacts of the second set.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/Primary Examiner, Art Unit 2833